Reese, C. J.,
dissenting.
I find myself unable to agree to the opinion in this case. Instruction numbered 11, given to the jury at the *264request of defendant, referred to in the foregoing opinion, is as follows: “The jury are instructed that to constitute a flood, one which is so large and unusual as not reasonably to be expected, it is not necessary to show that such a flood has never occurred theretofore in the history of Turkey creek, nor is it necessary to show that it was caused by a cloudburst or waterspout. But you are instructed that, if the flood in question was of such unusual volume and violence as to surprise cautious and reasonably prudent men, then and in that case the flood is so large and unusual as not to be reasonably expected within the meaning of these instructions.” It is conceded in the majority opinion that this instruction is erroneous. That such is the case must be patent to any legal mind. No argument need be made nor reason given, aside from that stated in the opinion. The material question here is: Was the giving of the instruction prejudicial, or could it reasonably be said to have the effect of misleading the jury? We must remember that all questions of fact were for the consideration of the jury. If all that was necessary for appellee’s defense was to prove that the flood was sufficient to “surprise cautious and reasonably prudent men,” then we have a new rule to be applied to such occurrences as have heretofore been considered'as the act of God. I do not think it is for the court to relieve the instruction of its evil effects by saying that the flood was such as to be characterized as the act of God, and therefore the erroneous instruction could do no harm.Since the question of the extent and character of the flood was for the consideration of the jury, I cannot see how we can hold the instruction as being otherwise than prejudicial.
Instruction numbered 10, given at the request of defendant, is as follows: “The jury are further instructed that, in constructing its railroad across a stream, a railroad company is bound in law not only to provide in its roadbed openings sufficient for the unimpeded passage of all waters known or reasonably to be expected to pass in *265said stream at such a point, but it is also bound to so construct its bridge and roadbed as to adequately provide for tbe permanence and safety of tbe same as a means of transportation of persons and property over its line. And you are further instructed that the defendant company, in constructing its roadbed over and across Turkey creek at the point in question, was only bound to so construct its roadbed and bridge as to leave sufficient opening for the unimpeded passage of all waters reasonably to be expected to pass in said stream at that point, and it also was bound to so construct its bridge and roadbed as to have the same reasonably permanent and safe as a means of transportation of persons and property. And you are further instructed that the defendant company would have no right, in constructing its bridge and roadbed, to render the same unsafe or dangerous for the transportation of persons and property over its line, in order to provide openings sufficient, not only for the unimpeded passage of waters reasonably to be expected to pass in said stream at said point, but also to permit the unimpeded passage of the waters of all floods so large and unusual as not reasonably to be expected to pass in said stream at said point.”
While it might be said that the inclusion of the element Of safety to passengers and property in this instruction did not tend to mislead the jury upon any material question involved in the case, yet the inevitable tendency of such an instruction would be to divert the attention of the jury from the real issues in the case, and it should not have been given. The closing portion is specially objectionable, not only on the ground last here stated, but as containing a misstatement of the law. The language falls short of stating the correct rule to be applied to the duty of defendant in protecting the property of plaintiff from high waters. Practically the same language occurs in the third instruction given on defendant’s request.
*266The judgment of the district court should be reversed and the cause remanded for further proceedings.
Fawcett, J., concurs in the dissent.